Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER by and between EAST WEST BANCORP, INC. and METROCORP BANCSHARES, INC. Dated as of September 18, 2013 TABLE OF CONTENTS Page ARTICLEI THE MERGER 2 Section 1.1 The Merger 2 Section 1.2 Effective Time 2 Section 1.3 Effects of the Merger 2 Section 1.4 Certificate of Incorporation and Bylaws 2 Section 1.5 Directors and Officers 2 Section 1.6 Tax Consequences 2 Section 1.7 Alternative Structure 3 ARTICLE II CONSIDERATION AND EXCHANGE PROCEDURES 3 Section 2.1 Merger Consideration 3 Section 2.2 Adjustments to Per Share Stock Consideration 5 Section 2.3 Treatment of MetroCorp Awards 5 Section 2.4 Treatment of Warrant 5 Section 2.5 Dissenting Shares 6 Section 2.6 Exchange of Shares 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF METROCORP 8 Section 3.1 Organization 9 Section 3.2 Capitalization 10 Section 3.3 Authority; No Violation 11 Section 3.4 Consents and Approvals 12 Section 3.5 Reports; Regulatory Matters 13 Section 3.6 Absence of Certain Changes or Events 15 Section 3.7 Loan Portfolio and Reserve for Loan Losses 16 Section 3.8 Certain Loans and Related Matters 16 i TABLE OF CONTENTS (continued) Page Section 3.9 Regulatory Compliance 17 Section 3.10 Deposits 18 Section 3.11 Investments 18 Section 3.12 Real Property Owned or Leased 18 Section 3.13 Personal Property 19 Section 3.14 Environmental Laws 19 Section 3.15 Litigation and Other Proceedings 20 Section 3.16 Taxes 21 Section 3.17 Contracts and Commitments 24 Section 3.18 Fidelity Bonds and Insurance 25 Section 3.19 Fairness Opinion 26 Section 3.20 Dissenting Stockholders 26 Section 3.21 Takeover Laws 26 Section 3.22 Employment Relations 26 Section 3.23 Compensation and Benefit Plans 27 Section 3.24 Deferred Compensation and Salary Continuation Arrangements 29 Section 3.25 Brokers, Finders and Financial Advisors 30 Section 3.26 Derivative Contracts 30 Section 3.27 Intellectual Property Rights 30 Section 3.28 Outstanding Trust Preferred Securities of Subsidiary Trust 31 Section 3.29 Information Technology; Security & Privacy. 31 Section 3.30 MetroCorp Information. 32 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EAST WEST 32 Section 4.1 Organization 33 ii TABLE OF CONTENTS (continued) Page Section 4.2 Capitalization 33 Section 4.3 Consents and Approvals 34 Section 4.4 No Conflict with Other Instruments 34 Section 4.5 Reports; Regulatory Matters 35 Section 4.6 Financial Statements 35 Section 4.7 Litigation and Other Proceedings 37 Section 4.8 Taxes 37 Section 4.9 Compliance with Laws 38 Section 4.10 East West Information 39 Section 4.11 Absence of Certain Changes 39 ARTICLE V COVENANTS OF METROCORP 39 Section 5.1 Approval of Stockholders of MetroCorp 39 Section 5.2 Activities of MetroCorp Pending Closing 40 Section 5.3 Access to Properties and Records 43 Section 5.4 Information for Regulatory Applications and SEC Filings 44 Section 5.5 Standstill Provision 45 Section 5.6 Pre-Closing Adjustments 45 Section 5.7 Termination of Data Processing Contracts 45 Section 5.8 Conforming Accounting Adjustments 46 Section 5.9 Directors’ and Officers’ Liability Insurance 46 Section 5.10 Allowance for Loan Losses 46 Section 5.11 Third-Party Consents 46 Section 5.12 Attendance at Certain MetroCorp and Bank Meetings 46 Section 5.13 FIRPTA Certificate 47 iii TABLE OF CONTENTS (continued) Page Section 5.14 Bank Mergers 47 ARTICLE VI COVENANTS OF EAST WEST 47 Section 6.1 Regulatory Filings 47 Section 6.2 Registration Statement 48 Section 6.3 NASDAQ Listing 48 Section 6.4 Issuance of East West Common Shares 48 Section 6.5 Access to Properties and Records 49 Section 6.6 Indemnification 49 ARTICLE VII MUTUAL COVENANTS OF EAST WEST AND METROCORP 50 Section 7.1 Notification; Updated Disclosure Schedules 50 Section 7.2 Confidentiality 50 Section 7.3 Publicity 50 Section 7.4 Employee Benefit Plans 50 Section 7.5 Assumption of Outstanding Trust Preferred Issues 52 Section 7.6 Exercise of Warrants 52 Section 7.7 Section 16 Matters 52 ARTICLE VIII CLOSING 52 Section 8.1 Closing 52 ARTICLE IX TERMINATION 53 Section 9.1 Termination 53 Section 9.2 Effect of Termination 55 Section 9.3 Termination Fee and Expenses 55 iv TABLE OF CONTENTS (continued) Page ARTICLE X CONDITIONS TO OBLIGATIONS OF EAST WEST 57 Section 10.1 Compliance with Representations and Warranties 57 Section 10.2 Performance of Obligations 57 Section 10.3 Absence of Material Adverse Change 57 Section 10.4 Officer’s Certificate 57 Section 10.5 Stockholder Vote; Dissenters’ Rights 58 Section 10.6 Consents and Approvals 58 Section 10.7 Minimum Allowance for Loan Losses 58 Section 10.8 Outstanding Litigation 58 ARTICLE XI CONDITIONS TO OBLIGATIONS OF METROCORP 58 Section 11.1 Compliance with Representations and Warranties 58 Section 11.2 Performance of Obligations 59 Section 11.3 Absence of Material Adverse Change 59 Section 11.4 Officer’s Certificate 59 ARTICLE XII CONDITIONS TO RESPECTIVE OBLIGATIONS OF EAST WEST AND METROCORP 59 Section 12.1 Government Approvals 59 Section 12.2 Stockholder Approval 59 Section 12.3 Tax Opinion 60 Section 12.4 Registration of East West Common Shares 60 Section 12.5 Listing of East West Common Shares 60 Section 12.6 Assumption of Outstanding Trust Preferred Issue 60 ARTICLE XIII MISCELLANEOUS 60 Section 13.1 Certain Definitions 60 v TABLE OF CONTENTS (continued) Page Section 13.2 Nonsurvival of Representations and Warranties 61 Section 13.3 Amendments 61 Section 13.4 Expenses 61 Section 13.5 Notices 61 Section 13.6 Controlling Law; Jurisdiction 63 Section 13.7 Articles, Sections, Exhibits, Schedules and Headings 63 Section 13.8 Extension; Waiver 63 Section 13.9 Severability 63 Section 13.10 Entire Agreement 64 Section 13.11 Counterparts 64 Section 13.12 Assignment; Binding on Successors 64 Section 13.13 Gender; Plurals 64 Section 13.14 No Third-Party Beneficiaries 64 vi INDEX OF DEFINED TERMS Section Acquisition Agreement 9.3(c) Acquisition Proposal 9.3(d) Acquisition Transaction 9.3(e) Adjusted Tangible Equity of MetroCorp 2.1(a) Affiliate 13.1(a) Affiliated Group 3.16(a) Agreement Preamble Average Closing Price 2.1(a) Bank Merger Agreements Recitals Bank Mergers Recitals Banks Recitals BHC Act 3.1(a) BOLI 3.17(a)(xiii) Book-Entry Shares 2.6(b) Borrower 5.2(b)(ii) CBRC 3.4(a) CDBO 3.4(a), 3.1(c) Certificate of Merger Certificates 2.6(b) Closing Closing Date Closing Financial Statements 2.1(a) Code Recitals Confidentiality Agreement 7.2(a) Controlled Group Liability 3.23(f) DGCL Recitals Dissenting Share East West Preamble East West Bank Recitals East West Bank Stock 4.1(a) East West Board East West Disclosure Schedule IV East West Expenses 9.3(a)(i) East West Report East West SEC Reports 4.5(a) Effective Time Environmental Laws ERISA 3.23(a) ERISA Affiliates 3.23(h) Exchange Act 3.5(b) Exchange Agent 2.6(a) Exchange Fund 2.6(a) Excluded Shares 2.1(a) FDIC 3.1(c) vii INDEX OF DEFINED TERMS (continued) Section Federal Reserve 3.4(a) Financial Advisor GAAP 3.5(d) Governmental Entity 3.4(a) Hazardous Materials Indemnified Parties 6.6(a) Intellectual Property 3.27(a) Knowingly 13.1(b) Knowledge 13.1(b) Liability 3.16(a) Loan 3.7(a) Loans 3.7(a) Material Adverse Effect 13.1(c) material contract 3.17(a)(iv) Merger Recitals Merger Consideration 2.1(a) Metro United Bank Recitals MetroBank Recitals MetroCorp Preamble MetroCorp 401(k) Plan 7.4(c) MetroCorp Board 2.3(a) MetroCorp Constituent Documents 3.1(d) MetroCorp Disclosure Schedule III MetroCorp Employee Plan 3.23(a) MetroCorp Employees 7.4(a) MetroCorp Financial Statements 3.5(d) MetroCorp IT Systems 3.29(a) MetroCorp Options 2.3(a) MetroCorp Personalty MetroCorp Real Property 3.12(a) MetroCorp Report 3.5(a) MetroCorp SEC Reports 3.5(b) MetroCorp Shares MetroCorp Special Meeting 5.1(a) MetroCorp Stock Award 2.3(b) Minimum Allowance Amount Multiemployer Plans 3.23(e) NASDAQ 2.1(a) Notice Period 9.1(e)(i) OCC 3.1(c) Per Share Cash Consideration 2.1(a) Per Share Merger Consideration 2.1(a) Per Share Stock Consideration 2.1(a) Per Share Tangible Equity 2.1(a) Person 3.16(a) viii INDEX OF DEFINED TERMS (continued) Section Pre-Closing Adjustments Proxy Materials 3.4(a) Registration Statement 3.4(a) Required Regulatory Approvals 3.4(a) Sarbanes-Oxley Act 3.5(b) SEC 3.4(a) Securities Act 3.4(a) Securities Portfolio Security Interest 3.16(a) Specified Date 2.3(a) SRO 3.4(a) Subsidiaries 13.1(d) Subsidiary 13.1(d) Superior Proposal 9.3(f) Surviving Corporation Recitals Tax 3.16(a) Tax Return 3.16(a) Taxes 3.16(a) TBOC 2.5, Recitals TDB 3.4(a) Termination Fee 9.3(a)(i) Transmittal Materials 2.6(b) Treasury Regulation 3.16(a) Trust I 3.28(a) Trust I Indenture 3.28(a) Trust Preferred Issue 3.28(a) VEBA 3.23(a) Warrant ix AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (“ Agreement ”), dated as of September 18, 2013, is by and between East West Bancorp, Inc. (“ East West ”), a Delaware corporation, and MetroCorp Bancshares, Inc. (“ MetroCorp ”), a Texas corporation. RECITALS WHEREAS, upon the terms and subject to the conditions of this Agreement and in accordance with the General Corporation Law of the State of Delaware (the “
